Per Curiam.
This is a suit in equity to establish a cnattel. mortgage and to recover the balance of the purchase price on an ice box and other merchandise sold to defendant. The trial , court found in favor of plaintiff for $659.50, thé. balance due on -the. contract, and that defendant should recover $150 on his- cross-petition alleging damages by reason .of: defective-merchandise, and entering a judgment-for. $50.9.50. The. defendant appealed..'.
*875The evidence shows that the machine and equipment were serviceable and have been used continuously since their installation in January, 1929. There is much evidence concerning the expense of installation, but it is clear that the plaintiff did not agree to install the ice box; and that much of it was caused by the defendant changing its character and appearance.
We conclude that the plaintiff should recover from the defendant the sum of $509.50. The judgment of the trial court is
Affirmed: